Citation Nr: 1704181	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  15-42 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to reinstatement of 38 U.S.C.A. § 1151 compensation benefits.

2.  Entitlement to reinstatement of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to reinstatement of basic eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran and L.C. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO granted section 1151 compensation for various conditions associated with a fall the Veteran sustained in November 2007. 

2.  In a February 2012 rating decision, the RO granted entitlement to a schedular TDIU and to the derivative benefit of basic eligibility for DEA.

3.  In a February 2013 rating decision, the RO proposed to sever the Veteran's section 1151 compensation for the conditions associated with the November 2007 fall and, as a result, also proposed to sever the TDIU and eligibility for DEA.

4.  In an April 2015 rating decision, the RO severed the awards of section 1151 compensation, TDIU, and eligibility for DEA, effective July 1, 2015.

5.  The evidence does not show that an award of compensation benefits under 38 U.S.C.A. § 1151 for various conditions associated with a fall the Veteran sustained in November 2007 is clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for restoration of 38 U.S.C.A. § 1151 compensation benefits, effective July 1, 2015, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.105, 3.361 (2016).

2.  The criteria for restoration of a TDIU, effective July 1, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343, 4.16 (2016).

3.  The criteria for restoration of eligibility for DEA, pursuant to 38 U.S.C. Chapter 35, effective July 1, 2015, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she is entitled to reinstatement of the 38 U.S.C.A. § 1151 compensation benefits she was awarded in connection with a November 2007 fall at a VA medical center.  By extension, she asserts that she is entitled to reinstatement of a schedular TDIU and basic eligibility for DEA, both of which were awarded as a result of the award of the section 1151 compensation benefits.  Following review of the record, the Board agrees with the Veteran.

By way of background, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 in May 2008.  At that time, she explained that she had fallen on a sidewalk outside of a VA medical center in November 2007 and had sustained multiple injuries, including several fractures.

A December 2007 VA police report obtained in June 2008 states that on November 29, 2007, the Veteran, an outpatient, was found lying in the roadway after she caught her foot on the sidewalk.  Per the report, the Veteran and a friend had finished playing bingo at the VA medical facility and were crossing a lawn island at the time of the accident.  The report further stated that the officer noticed that the area was dark as the result of an inoperable lamp post.  The Veteran's treatment records reflect that she received care for the injuries sustained in the fall at the same VA facility and that she was discharged later that evening.

In a December 2008 rating decision, the RO awarded the Veteran compensation under 38 U.S.C.A. § 1151.  In doing so, the RO stated that the Veteran sustained a fall on VA medical center grounds due to improper lighting, which caused her to trip on a curb.  It stated that she was hospitalized and treated for her injuries, that compensation could be awarded under 38 U.S.C.A. § 1151 if additional disability not resulting from willful misconduct was caused by an event not reasonably foreseeable, and that the Veteran's injury fell under that criteria.  In a February 2012 rating decision, the RO granted a schedular TDIU and basic eligibility for DEA based on the combined schedular rating that resulted from the section 1151 award.

In February 2013, the RO issued a rating decision stating that it had found CUE in the December 2008 award of 38 U.S.C.A. § 1151 compensation benefits, and proposing to sever all of the benefits that had been awarded as a result of that grant, including TDIU and eligibility for DEA.  In support of its determination, the RO stated that the Veteran's treatment records showed that she was not an inpatient on the day of her fall and that her vocational rehabilitation and employment records noted a "discontinued" status as of January 2007.  In April 2015, following a hearing, the RO issued a rating decision severing the benefits associated with the award of 38 U.S.C.A. § 1151 compensation, including TDIU and eligibility for DEA, effective July 1, 2015.  This appeal followed.  

38 U.S.C.A. § 1151 contains two broad categories describing the circumstances under which compensation for qualifying additional disability that is not the result of a Veteran's willful misconduct may be awarded in the same manner as if such additional disability were service-connected.  The first category relates to disability caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a)(1).  The second category relates to disability proximately caused either by the provision of training or rehabilitation as part of an approved rehabilitation program under 38 U.S.C.A. §§ 3100 et seq. (chapter 31), or by participation in a compensated work therapy (CWT) program under 38 U.S.C.A. § 1718.  38 U.S.C.A. § 1151(a)(2)(A), (B).  For the purposes of establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151, the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

The provisions that govern severance of service connection also apply to severance of section 1151 compensation benefits.  See Hornick v. Shinseki, 24 Vet. App. 50, 56 (2010) (stating, in the context of holding that the severance protection afforded to service connection awards in effect for 10 or more years extends to compensation awards under section 1151, that, "through its language, Congress has clearly stated its intent that beneficiaries of section 1151 compensation are to have their disabilities treated 'as if' they were service connected").

Turning, then, to those severance provisions, 38 C.F.R. § 3.105(d) provides that once service connection has been granted, it can be severed only where certain procedural safeguards have been met and where the evidence establishes that the grant is clearly and unmistakably erroneous, with the burden of proof being on the Government.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  As the procedural requirements were satisfied in this instance, the Board proceeds to the discussion of CUE.

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  However, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Although the same standards apply in a determination of CUE in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (citing Daniels v. Gober, 10 Vet. App. 474 (1997)).  Thus, in the context of severance, rather than focusing on whether the prior decision was erroneous, the inquiry focuses on "whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Id.  (quoting 38 C.F.R. § 3.105(d)) (emphasis in original). 

The Veteran's primary assertion throughout this appeal has been that severance of her section 1151 compensation was improper not because her November 2007 fall was the result of being an inpatient or of participating in the vocational rehabilitation and employment program referenced by the RO but, rather, because it was proximately caused by her participation in a CWT program.  In essence, she asserts that her participation in that program included performance of duties at the VA medical center that evening and resulted in her walking on the unlit section of sidewalk where she tripped and fell.

38 C.F.R. § 3.361(d)(3) provides that, to establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability, it must be shown that the veteran was being provided with or participating in an essential activity or function of the training, services, or CWT program.  Id.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA authorized.  Id.

At the outset, the Board notes that it is clear that the Veteran sustained an additional disability that was not the product of her own willful misconduct when she fell in November 2007.  As already discussed, the RO severed her section 1151 compensation benefits not because it doubted that she had sustained an additional disability, but because it found that she was neither an inpatient on the day of the fall nor actively engaged in a vocational rehabilitation and employment program.  

However, following the RO's rating decision proposing to sever her benefits, the Veteran submitted evidence to support her assertion that she was at the VA facility that night in connection with a CWT program.  Specifically, she submitted a September 2014 letter from a VA recreation therapy supervisor that discusses eligibility for participation in evening programs such as bingo socials.  She also submitted a September 2016 letter from the CWT Supported Employment program confirming that she was a participant in that program from August 2006 through October 2008.  During her October 2016 Board hearing, the Veteran testified that, in connection with her participation in the CWT program, she stored various care items in her vehicle and distributed them to Veterans during bingo.  She also testified that she assisted at the bingo events and occasionally called the numbers.  The Veteran explained that her fall occurred when she was making her way to her vehicle to distribute care items to Veterans who were waiting for her.

In addition, the record includes an April 2007 VA treatment note that describes the Veteran's employment as "CWT at Social Rehab."  Her VA treatment records also include a note from the day following her fall, which states that she called in to inform a VA social worker that she had fallen at bingo the previous night.  The social worker noted that the Veteran requested that the other participants be notified and that one of the other clinicians cover her WRAP group the following week.

The Board acknowledges that the Veteran's reports regarding why she was present at the VA facility on the evening of her fall have varied somewhat throughout the course of her initial claim for 38 U.S.C.A. § 1151 compensation and the subsequent severance proceeding.  However, in light of the evidence just discussed, the Board finds that reasonable minds could certainly differ with respect to the question of whether she was performing an essential activity or function of a CWT program when she sustained her November 2007 fall.  Thus, as an award of section 1151 compensation benefits is not clearly erroneous, severance of the Veteran's section 1151 compensation benefits was improper, and those benefits must be restored.  Stallworth, 20 Vet. App. at 488.

As the award of section 1151 compensation related to the Veteran's November 2007 fall is restored, the respective grants of TDIU and eligibility for DEA, which were severed for no reason other than the improper severance of section 1151 compensation, are in turn restored.


ORDER

Severance of 38 C.F.R. § 1151 compensation for various injuries sustained in a November 2007 fall was improper, and 38 C.F.R. § 1151 compensation is restored effective July 1, 2015.

Severance of a TDIU was improper, and a TDIU is restored effective July 1, 2015. 

Severance of eligibility for DEA benefits was improper, and eligibility for DEA is restored effective July 1, 2015.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


